Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied defendant’s motion to quash the subpoena of defendant’s claim file. Defendant waived any privilege that may have attached to its file when it turned it over to plaintiff’s criminal defense attorney and to the Grand Jury without specifically reserving its right to claim the privilege in *955subsequent proceedings (see, People v Calandra, 120 Misc 2d 1059; United States v Krasnov, 143 F Supp 184, 190-191, affd 355 US 5, reh denied 355 US 908). (Appeal from Order of Supreme Court, Erie County, Gorski, J. — Quash Subpoena.) Present — Callahan, J. P., Boomer, Pine, Boehm and Doerr, JJ.